PAEZ, Circuit Judge,
dissenting:
I respectfully dissent.
Today, in direct conflict with the North West Forest Plan’s (NWFP) Standards and Guidelines, the majority reverses a grant of summary judgement to the League of Wilderness Defenders, vacates a limited injunction, and permits logging of large trees on 618 acres in the protected Davis Late Successional Reserve (or LSR). The Davis LSR provides habitat for the threatened northern spotted owl. The U.S. Forest Service argues that the project is necessary to ensure the long-term survival of the Davis LSR and to reduce risks from wildfire and insect infestation. The Forest Service, however, gives no meaningful (or consistent) assessment of the actual risk to the Davis LSR of destruction by wildfire or insect infestation. Therefore, any reduction in the risk of destruction by wildfire or bug kill is never weighed as required by the NWFP against the sure cost of cutting inside this ancient forest. Nonetheless, the majority holds that the Forest Service decision to approve this project is consistent with the NWFP’s Standards and Guidelines. Because I agree with the district court that the Five Buttes Project does not comport -with the NWFP and therefore is in violation of the National Forest Management Act (NFMA), I would affirm the district court’s summary judgment ruling on this issue and the related grant of injunctive relief.1
I. Background
As part of the Five Buttes Project, the Forest Service plans to log 618 acres of large trees in protected old-growth forest, which provides habitat for the endangered northern spotted owl. Old-growth forest is the end result of an ancient and intricate process. Its ecosystem is rich and complex, and because we do not fully understand the inner workings of the relationships between the plants and species that inhabit them, human harm to old-growth forests remains irreversible. In the words of John Muir, a preservationist and the man largely credited for the creation of Yosemite National Park:
It took more than three thousand years to make some of the trees in these Western woods, — trees that are still standing in perfect strength and beauty.... God has cared for these trees, saved them from drought, disease, avalanches, and a thousand straining, leveling tempests and floods, but he cannot save them from fools, — only Uncle Sam can do that.
John Muir, American Forests, Atlantic Monthly, Aug. 1897, at 145, 157.
A tremendous amount of scientific study, litigation, and effort on all sides of the issue has brought management of the Pacific Northwest’s forests to the delicate balance it enjoys today. In 1994, in a historic step in Uncle Sam’s effort to preserve and protect the viability of ancient *1139forests in the Pacific Northwest, the Secretaries of the Interior and Agriculture adopted the NWFP. At the heart of the NWFP are areas of Pacific Northwest old-growth forest designated as Late Successional Reserves. These LSRs serve as refuges for the threatened northern spotted owl and preserves of the old-growth ecosystem. Except in extreme cases where logging is imperative to save a LSR itself, logging in a LSR is forbidden.
My disagreement with the majority centers on my understanding of the importance of a LSR in fulfilling the objectives of the NWFP. In order to appreciate the gravity of logging 618 acres of the Davis LSR, in my view, it is necessary to understand the titanic effort that went into creating the NWFP and its protections. Therefore, I begin with a brief discussion of the background of the NWFP.
The NFMA of 1976 is the primary statute governing the administration of national forests. See 16 U.S.C. § 1600 et seq. The NFMA requires the Secretary of Agriculture to develop a management plan for each unit of the National Forest System. Id. § 1604(a). Each management plan must balance economic, recreation, and wildlife interests in a sustainable way and set standards and guidelines specifying how the forest shall be managed. Id. § 1604(e).
The forests of the Pacific Northwest are afforded an additional level of management and protection under the NFMA. This added protection — the NWFP — is a “comprehensive response to a long and bitter legal battle over the scope of logging in old-growth forests, home to the endangered spotted owl.” Or. Natural Res. Council Fund v. Brong, 492 F.3d 1120, 1126 (9th Cir.2007).
In 1991, the Seattle Audubon Society along with other environmental groups challenged a proposal by the Forest Service to log northern spotted owl habitat in national forests located in Washington, Oregon, and Northern California. See Seattle Audubon Soc’y v. Evans, 771 F.Supp. 1081, 1083 (W.D.Wash.1991).2 In that case, the Audubon Society argued that by permitting logging in northern spotted owl habitat areas without assuring that a viable population of the species would be preserved, the Forest Service violated the NFMA and its regulations. Id. The district court agreed. Id. at 1096. Although the court recognized that “[a]ny reduction in federal timber sales will have adverse effects on some timber industry firms and their employees,” it explained that “the loss of old growth forest is permanent” and concluded that “the public interest and balance of equities require the issuance of an injunction” against logging in northern spotted owl habitat. Id. In granting the injunction, the district court made findings of fact with respect to old growth forests. See id. at 1088-89. Those findings, apropos to the case at hand, address the importance and scarcity of old growth forests:
1. The fate of the spotted owl has become a battleground largely because the species is a symbol of the remaining old growth forest....
2. An old growth forest consists not just of ancient standing .trees, but of fallen trees, snags, massive decaying vegetation, and numerous resident plant and animal species, many of which live nowhere else.
3. A great conifer forest originally covered the western parts of Washington, Oregon, and Northern California, from *1140the Cascade and Coast mountains to the sea. Perhaps ten percent of it remains^ The spaces protected as parks or wilderness areas are not enough for the survival of the northern spotted owl.
4. The old growth forest sustains a biological community far richer than those of managed forests or tree farms. As testified by Dr. William Ferrell, a forest ecologist:
The most significant implication from our new knowledge regarding old-growth forest ecology is that logging these forests destroys not just trees, but a complex, distinctive, and unique ecosystem.
5. The remaining old growth stands are valued also for their effects on climate, air, and migratory fish runs, and for their beauty.
Id. (internal citations omitted).
In response to Seattle Audubon Society v. Evans, over a dozen other lawsuits, and two other injunctions involving timber harvesting in spotted owl habitat (i.e. Pacific Northwest old growth forests), in April 1993, President Clinton convened the Forest Conference in Portland, Oregon. See Record of Decision for Amendments to Forest Service and Bureau of Land Management Planning Documents Within the Range of the Northern Spotted Owl, Summary, April 13, 1994, available at http:// www.reo.gov/library/reports/newroda.pdf [hereinafter Record of Decision ]. At the Forest Conference, President Clinton asked:
How can we achieve a balanced and comprehensive policy that recognizes the importance of the forest and timber to the economy and jobs in this region, and how can we preserve our precious old-growth forests, which are part of our national heritage and that, once destroyed, can never be replaced?
Id. at 2. Following the Conference, President Clinton established the Forest Ecosystem Management Assessment Team (FEMAT) to make recommendations to the Secretaries of Agriculture and Interior and to assist in their joint development of a forest management plan for the federal forests in the Pacific Northwest. See Seattle Audubon Soc’y v. Moseley, 80 F.3d 1401, 1404 (9th Cir.1996) (per curiam). “After reviewing 48 possible strategies, FEMAT narrowed the field to ten alternatives and assessed each in a single environmental impact statement (“EIS”) prepared jointly by the Forest Service and Bureau of Land Management (“BLM”).” Id. In April 1994, the Secretaries of the Interior and Agriculture adopted Alternative 9 and issued the Record of Decision for Amendments to Forest Service and Bureau of Land Management Planning Documents Within the Range of the Northern Spotted Owl, commonly known as the Northwest Forest Plan (or NWFP). Record of Decision at 1; Moseley, 80 F.3d at 1404.
The NWFP divided the approximately 24.5 million acres of federal land within the northern spotted owl’s range into several hierarchical allocations designated by the type of land use in each allocation. Brong, 492 F.3d at 1126; Northwest Forest Plan Standards and Guidelines (NWFP S & Gs) at A-l, A-7, B-l. Adherence to this hierarchy is the fundamental means by which the NWFP achieves its goal of protecting and enhancing habitat for late-successional and old-growth forest-related species. Brong, 492 F.3d at 1126. Six of the allocations are “reserve areas in which logging and other ground — disturbing activities are generally prohibited.” Seattle Audubon Soc’y v. Lyons, 871 F.Supp. 1291, 1304-05 (W.D.Wash.1994), aff'd, Moseley, 80 F.3d 1401. At the top of the hierarchy — the most protected designation — is that of Late Successional Reserve. As we noted in Brong, “LSRs lie at the heart of the NFP’s ecosystem-based conservation strategy for the northern spotted owl and *1141other endangered species.” 492 F.3d at 1126.
The NWFP Standards and Guidelines set forth the purpose of LSRs and explain the basis for their heightened protection as follows:
[LSRs] represent a network of existing old-growth forests that are retained in their natural condition with natural processes, such as fire, allowed to function to the extent possible. The reserves are designed to serve a number of purposes. First, they provide a distribution, quantity, and quality of old-growth forest habitat sufficient to avoid foreclosure of future management options. Second, they provide habitat for populations of species that are associated with latesuccessional forests. Third, they will help ensure that late-successional species diversity will be conserved. Late-successional forest communities are the result of a unique interaction of disturbance, regeneration, succession, and climate that can never be recreated in their entirety through management. ...
The objective of Late-Successional Reserves is to protect and enhance conditions of late-successional and old-growth forest ecosystems, which serve as habitat for late-successional and old-growth related species including the northern spotted owl.
NWFP S & Gs at B-4, B-5, C-11.
Pursuant to the NWFP’s goals and objectives, trees within a LSR are almost chainsaw-untouchable. “[T]he NFP makes programmed ‘stand management’ activities, such as logging, impermissible in LSRs.” Brong, 492 F.3d at 1126. “Latesuccessional reserves are to be managed to protect and enhance old-growth forest conditions,” and, therefore, “[n]o programmed timber harvest is allowed inside the reserves.” Record of Decision at 8.
The Standards and Guidelines make an exception to the ban on logging within LSRs to permit limited logging of younger stands. NWFP S & Gs at C-12. The stated purpose of the younger-stand exception is to reduce the risk of large-scale disturbances. Id. “Large-scale disturbances are natural events, such as fire, that can eliminate spotted owl habitat on hundreds of thousands of acres.” Id. “Risk reduction efforts are encouraged where they are consistent with the overall recommendations of these guidelines.” Id. at C-13. Specifically, logging activities “aimed at reducing risk shall focus on younger stands in Late-Successional Reserves,” and “should not generally result in degeneration of currently suitable owl habitat or other late successional conditions.” Id. (emphasis added).
Above and beyond the limited exception permitting logging of younger trees in LSRs to reduce the risk of large-scale natural disturbances, the NWFP Standards and Guidelines recognize that in some LSRs east of the Oregon and California Cascades, stand management that includes older trees may be considered. Id. Under the NWFP’s Standards and Guidelines, however, any old-growth management within a LSR must comply with three requirements.
While risk-reduction efforts should generally be focused on young stands, activities in older stands may be appropriate if: (1) the proposed management activities will clearly result in greater assurance of long term maintenance of habitat, (2) the activities are clearly needed to reduce risks, and (3) the activities will not prevent the Late-Successional Reserves from playing an effective role in the objectives for which they were established.

Id.

In accord with the NFMA, the NWFP Standards and Guidelines are incorporated *1142into the Deschutes Forest Plan and are enforceable against the Forest Service with respect to projects in the Forest. 16 U.S.C. § 1604(c); see also Or. Natural Res. Council Fund v. Goodman, 505 F.3d 884, 889(9th Cir.2007); Brong, 492 F.3d at 1131.
Here, the Five Buttes Project authorizes commercial logging in 2023 acres of old-growth forest habitat and noncommercial fuels treatments in approximately 8000 acres in the Deschutes National Forest. Over 600 acres of the project’s commercial logging operation will take place in the Davis LSR, currently viable nesting-roosting-foraging (NRF) habitat of the northern spotted owl. The stated purpose of this project is two-fold: first, to “lessen the risk that disturbance events such as insect, disease, and wildfire will lead to large-scale loss of forest;” and, second, “to contribute to the local and regional economies by providing timber and other wood fiber products.” Five Buttes Record of Decision, 7, June 2007, available at https:// scholarsbank.uoregon.edu/xmlui/ bit-stream/handle/1794/7069/ Five_Buttes_ProjectJEtecord_of_Decision.pdf?sequence=l [hereinafter Five Buttes Record of Decision ].
The Forest Service argues and the majority agrees that the Five Buttes Project is' consistent with the NWFP’s Standards and Guidelines’s three criteria for logging old-growth trees in a LSR. I disagree. While we cannot ‘“substitute [our] judgment for that of the agency,”’ here, the Forest Service has “ ‘failed to consider an important aspect of the problem’ ” and, thus, has acted arbitrarily and capriciously. Lands Council v. McNair, 537 F.3d 981, 987 (9th Cir.2008) (en banc) (quoting Earth Island Inst. v. U.S. Forest Serv., 442 F.3d 1147, 1156 (9th Cir.2006)), abrogated on other grounds by Winter v. Natural Re. Def. Council, Inc., — U.S. —, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008).
II. Compliance with the NWFP’s Standards and Guidelines for protected old-growth management
A. Clearly results in greater assurance of long term maintenance of habitat
The first requirement under the NWFP Standards and Guidelines is that a proposed stand management project within a LSR, such as the Five Buttes Project at issue here, clearly result in greater assurance of long-term maintenance of habitat. NWFP S & Gs at C-13. Here, although the Forest Service acknowledges the negative effects associated with logging 618 acres of protected old-growth forest in northern spotted owl territory, the Forest Service summarily concluded that any loss is clearly outweighed by the benefit from reduced fire risk. There are two problems with this conclusion. First, the Forest Service never explains its assumed risk of fire; nor, as the majority itself notes, is the Forest Service consistent as to what the actual risk would be of another Davis-type fire in the Deschutes National Forest. Second, the agency focuses almost entirely on one lone variable to measure stand management success — fire risk reduction. As Plaintiffs argued, “[r]educing risk of habitat loss from wildfire or other natural disturbances ... is not an objective in itself.” Plaintiffs’s Reply Br. at 32. By assessing benefits without considering the potential costs, the Forest Service “fail[s] to consider an important aspect of the problem” and impermissibly skews the comparison of management alternatives in favor of logging. McNair, 537 F.3d at 987.
The Forest Service recognizes that the Five Buttes Project will have potential long-term negative effects. The first such effect identified in the Record of Decision is that:
The sivicultural and fuels treatments [i.e. logging] proposed would reduce *1143stem density, overall canopy cover, and may reduce the amount of down wood that provides prey base habitat. These activities may reduce the quality, effectiveness, and the distribution of habitat available to the northern spotted owl in the planning area for the short- and long-term as well as directly, indirectly and/or cumulatively. Consequences of active management may have a negative impact on the northern spotted owl and its ability to establish and maintain breeding territories, find sufficient prey base habitat, and disperse across the landscape.
Five Buttes Record of Decision at 12. The Forest Service also recognizes that following completion of the Five Buttes Project and its related logging activities, the Davis LSR will take up to fifty years to return to previous conditions. Five Buttes Project Environmental Impact Statement, Appendix D at 391. Furthermore, during those years, the Davis LSR “will be converted to foraging or dispersal habitat” and will no longer be suitable for nesting and roosting by the spotted owl.3 Id. The majority points out that the Five Buttes Project is structured so that no spotted owl will be directly harmed. This is small consolation given that we have long recognized that “the continued existence of’ an endangered or threatened species, like the spotted owl, requires not just protection from direct harm but also protection of habitat. 16 U.S.C. § 1536(a)(2); see Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv., 378 F.3d 1059, 1063 (9th Cir.2004).
The Forest Service justifies these short and long-term harms because the proposed management plan, according to a burn probability mapping computer simulation, would reduce the risk of another large crown fire occurring in the Davis LSR by 40 percent over the no action alternative.
The Forest Service, however, never explains the basis for its assigned current risk of fire. The Forest Service characterizes that risk as moderate to high, but never offers a meaningful rational for that assessment, explanation for how it arrived at that level of fire risk, or, most importantly, some explanation for what it actually means to conclude that the risk of a fire is moderate to high. Without any indication of how likely a fire is when the risk level is moderate to high, it is not possible, for example, to tell whether another Davis-type fire in the next decade on the Davis LSR is imminent, likely, or merely possible. A moderate to high risk may coincide with a 70 percent chance of a large-scale fire in the next decade. Or, a moderate to high risk may mean there is a mere 10 percent chance of another large-scale fire in the next decade.
Without such an actual assessment, the Forest Service cannot weigh the Five Buttes Project’s costs and benefits as required by the NWFP. The Forest Service selected Alternative C for its relative risk reduction. A calculation of relative risk reduction is sufficient to compare the three treatments against one another and to assess their relative worth as to fire reduction. Of the three treatments considered, Alternative C promises the greatest relative reduction in the risk of fire. Therefore, if the Forest Service were only considering fire reduction, C would be the clear winner. Fire risk reduction, however, is not the only variable at play. The cost of the proposed project is 20-50 years during which 618 acres of NRF spotted owl habitat will be downgraded to only foraging habitat. The Forest Service *1144must weigh the benefit of a 40 percent reduction in the risk of fire against the definite cost of the Five Buttes Project. Without some indication of what the actual risk of a fire is, that is, how likely a fire currently is, the value of any relative reduction in that risk is meaningless, and the true benefit of Alternative C remains unknown and, therefore, impossible to weigh against the known cost.4
In sum, the value of a 40 percent reduction in fire risk is meaningless without some studied consideration and quantifiable assessment of the current risk of a fire. Put simply, the benefit of the Five Buttes Project and its associated 40 percent reduction in fire risk will be greater if the current risk of a fire is 70 percent and it will be less if the current risk is 10 percent. That difference matters because the value of that benefit must still be weighed against the costs of the project. The Forest Service fails to offer any assessment in concrete terms of the current fire risk, and, therefore, the Forest Service fails to weigh the relative costs and benefits of the Five Buttes Project as required by the NWFP.
Despite the fact that the Forest Service never conducted a meaningful assessment of actual fire risk, the Forest Service in the final EIS asserts that there is a risk of another large-scale fire. The Forest Service, however, is inconsistent in its characterization of that risk. The EIS characterizes the risk of “a Problem Fire similar to the Davis Fire” as “moderate to high.” Later, the EIS characterizes the “risk of more large-scale loss of large trees and late-structure forest[due to fire]” as “extremely high.”5
The majority accepts these two characterizations as consistent. In my view, there is a difference between a “moderate to high” and an “extremely high” risk. Furthermore, that difference matters. If the risk of a fire is only moderate, then it is unlikely that the Forest Service could justify destroying 618 acres of existing old-growth forests to prevent the merely moderate threat. This is particularly true since forests east of the Cascades have a natural fire cycle and are, by the NWFP’s own Standards and Guidelines, to be “retained in their natural condition with natural processes, such as fire, allowed to function to the extent possible.” NWFP S & Gs at B^4.
Even if we assume the worst case scenario and that the risk of another fire like the Davis Fire is “extremely high,” the Forest Service has an obligation to explain and weigh that risk against the proposed alternative — certain destruction. While it *1145may be generally accepted that wildfire is a common occurrence in eastern Oregon, as discussed above, no numerical measure is given in the record of the frequency of fire in the Deschutes National Forest. To pick Alternative C because it is 40 percent less likely to result in a crown fire when there is afire without a determination that includes the actual number of ignitions per year in the forest or some actual evaluation of the risk of fire unjustifiably weighs fire prevention above-and-beyond all other factors. The NWFP’s Standards and Guidelines specifically require a “greater assurance” of long-term maintenance. NWFP S & Gs at C-13. Greater is a relative term that requires comparison. Without quantifying actual risk a comparison is not possible. The Forest Service’s conflicting statements of fire risk, in my view, are arbitrary, and its failure to comply with the NWFP Standards and Guidelines’ requirement that it compare costs and benefits is capricious.
The majority states that Plaintiffs misstate the issue when they identify the Five Buttes Project’s associated harms. The majority suggests that the issue is, rather, not how long the harms will last, but whether the benefits outweigh the costs in the long-term. The problem is that the Forest Service has not sufficiently assessed the benefits to determine whether they outweigh the known costs. Not only is the record lacking any indication of what the actual reduction in fire risk will be in concrete terms, there is also no assessment nor consideration of how long the treatment under Alternative C will continue to reduce the risk of fire. If, following that treatment, fire risk conditions are predicted to return to their current levels in 20 years, then the cost of losing protected NRF habitat for 20-50 years would hardly be worth the 20 year benefit. No such analysis is found in the record, and for this reason as well, the Forest Service failed to weigh the costs and benefits and assure greater long-term maintenance of the Davis LSR.
Second, the Forest Service’s assessment of successful management is skewed by its focus on one lone variable — reduction in fire risk. Normally we refrain from reviewing an agency’s scientific methodology and defer to the agency’s expertise. See McNair, 537 F.3d at 993. Basic flaws in reasoning and faulty science warrant no such deference. See Earth Island Institute v. Hogarth, 494 F.3d 757, 763-64 (9th Cir.2007). The Forest Service for purposes of the Five Buttes Project not only assumes an unexplained and inconsistent risk of fire, it also looks at only one variable as its measure of successful management. The problem with this sort of science is that it can lead, and does so here, to a nonsensical result. Namely, the Forest Service can justify commercially logging 618 acres of spotted owl habitat in the Davis LSR for the stated purpose of preserving the forest.
To illustrate, consider the following example. Assume that the Forest Service considered a fourth alternative, Alternative D, and that Alternative D called for bulldozing all 618 acres of the affected LSR old growth. Surely clear cutting the forest — so there are no trees whatsoever — is unlikely to “clearly result[ ] in greater assurance of long term maintenance of habitat.” Clear cutting, however, would leave no trees, and so the likelihood that a fire would either start or spread would be drastically reduced. In fact, there would be zero risk of a crown fire. Therefore, despite the fact that the area would no longer be viable for nesting or roosting, of the alternatives presented and using the Forest Services’ parameters to measure success — i.e., the greatest success tied to the greatest reduction in risk of fire — we get the nonsensical result that bulldozing the Davis LSR would be the optimal man*1146agement plan because it would assure maximum reduction in the risk of a fire.6
The Forest Service does suggest and offer for comparison three alternatives (A, B, and C). All three, however, are considered primarily for their relative ability to reduce the risk of fire. These options not only assume a fire, they assume that the paramount benefit is the reduced risk of fire. Framing the issue this way ignores all of the other important purposes that LSRs serve. As noted above, the reserves provide habitat for populations of species that are associated with late-successional forests and they help ensure that latesuccessional species diversity will be preserved. LSRs also affect the regional climate, air, and migratory fish runs.
In short, the Forest Service conflates reducing the risk of fire and “long-term maintenance of habitat.” While it is true that a fire would destroy the habitat, it is equally true that logging inside a LSR destroys it. These harms are never balanced, and so the “greater” effectiveness of the proposed action remains an illusive goal.
Finally, the Forest Service fails to fully consider important alternatives. The three alternatives (A, B, and C) are not compared with either a decision not to log in the Davis LSR or to thin only small trees. The majority claims that Alternative A “is the no logging alternative.” Majority Op. at 1132 n. 6. The majority, however, confuses a decision not to log in the Davis LSR with Alternative A, a decision not to log at all. The Five Buttes Project covers 160,000 acres and, as the majority notes, “authorizes management treatments, including commercial logging, across approximately 5,522 acres,” and “commercial logging in 618 acres of NRF habitat in the Davis LSR.” Id. at 1126. A decision not to log in the Davis LSR would affect a small fraction of the current Five Buttes Project, namely the acres to be logged in the Davis LSR. Alternative A, on the other hand, would affect all 160,000 acres of the Five Buttes Project area and would stop commercial logging on the 618 acres in the Davis LSR and the 5,522 acres outside the LSR. Alternative A, not to log at all, is distinct from a decision not to log within the Davis LSR.
The Forest Service discounts the option to either (1) not log in the Davis LSR or (2) to thin only small trees because, the Forest Services concludes, these two options would not change fire behavior and would not reduce the spread of fire. Here, the Forest Service focuses on the likelihood, under these two conditions, that a fire will turn into a specific type of fire, namely a crown fire. The Forest Service does not report, however, what the reduction in the likelihood of fire would be under either of these scenarios. While a *1147treatment of ladder fuels may not prevent crown fires, it may substantially reduce fire ignitions, perhaps even below the levels of Alternative C, while simultaneously permitting the 618 acres of the Davis LSR to continue to serve as NRF habitat. Without an analysis of the reduction in fire risk — the variable the agency has put above all others — and a consideration of actual risk, the Forest Service has not fully considered and compared of the benefits and costs of either not logging in the Davis LSR or logging only smaller stands.
The majority states that the Forest Service’s decision to cut large trees was “clearly necessary” based on the Forest Service’s assertion that “commercial thinning is a hedge against epidemic loss of the larger trees to insect and disease.” Aside from this bald statement, the Forest Service offers no study or observational findings or even causal explanation to support its conclusion that fewer large trees decreases the likelihood of bug infestation or kill.
In sum, the Forest Service’s failure to consider the complex variables involved in forest management and its fixation on reduced risk of fire results in an unconsidered analysis that fails to meet the requirements of the NWFP. Because the Forest Service did not look to quantifiable variables nor make a reasonable prediction of actual current risk of a fire, it “entirely failed to consider an important aspect of the problem” and, therefore, acted arbitrarily and capriciously in finding that the Five Buttes Project would clearly result in greater assurance of long term maintenance or habitat. McNair, 537 F.3d at 987.
B. Clearly needed to reduce risks
In a related error, the Forest Service fails to establish that the Five Buttes Project is clearly needed to reduce risks. In the one page section of the EIS discussing adherence to the three NWFP’s Standards and Guidelines’s requirements for logging within LSRs, under the heading “the activities are clearly needed to reduce risks,” the Forest Service offers the following analysis and justification for the project: The project area also includes the 21,-
000 — acre Davis Fire of 2003; many thousands of acres of late successional habitat and large trees were lost in this fire. Vegetation management activities are needed because vegetative conditions are such that risk of more large— scale loss of large trees and late — structure forest is extremely high. For instance, existing overstory ponderosa pine and Douglas — fir can not compete with true fir in overcrowded conditions. The trend in these forests is for the large — tree component to decline due to overcrowding from and competition with younger, smaller trees.
Five Buttes Project Environmental Impact Statement 359(EIS). These four sentences mark the entirety of the EIS’s discussion of why the Five Buttes Project is “clearly needed to reduce risks.” The reasoning is unsupported and conclusory. Without determining the likelihood of another large fire, the Forest Service relies on the relatively recent 2003 Davis Fire to justify fire risk reduction at any cost:
Although there is no way to predict the severity or timing of these events, the 21,000-acre Davis Fire of 2003 resulted in the loss of at least 5,090 acres of [nesting-roosting-foraging habitat]. Since vegetation conditions similar to those associated with the Davis Fire still exist on the landscape and would not change under Alternative A, the risk of another large-scale fire like the Davis Fire is high.
EIS at 108.
The aftermath of the Davis Fire may have left lingering concerns that another *1148large fire is inevitable, but the Forest Service has an obligation under the NWFP’s Standards and Guidelines to be sure that the proposed management activities are clearly needed to reduce the risk of fire or insect infestation. To assume another Davis type fire will occur based on the 2003 Davis fire alone is unsound. By that reasoning, the fact that the old-growth trees that the Five Buttes Project intends to log are over a hundred years old and have not burned in all that time proves that a large fire will not occur for another hundred years.
Here, at the very least, the Forest Service should have factored into its decision-making process (1) the frequency of major fires in the Deschutes National Forest and (2) the number of actual ignitions each year. Instead, the Forest Service relies on a computer simulation that uses 500 ignitions and locates starts on top of owl habitat.7 Of course the result seems apocalyptic. But it is not grounded in any actual information about fire frequency on the Deschutes or the likelihood of another Davis-type fire.
Finally, the final two sentences of the four sentence explanation for how the Five Buttes Project will “clearly reduce risk” are entirely non-responsive to the question of risk reduction and seem to weigh against, not in favor of, harvesting old-growth trees to reduce fire. That is, if the natural trend is for the large tree component to decline, why is the agency in a rush to cut large trees? The natural forest process appears to result in a reduction of large-tree density and, thereby, decreases the likelihood of a crown fire all on its own.
Without providing a basis for the level of assumed fire risk, it is impossible to say that a 40 percent reduction in risk justifies the guaranteed risk of commercial logging: the destruction of 618 acres of owl habitat for 20-50 years. Logging within late-successional forests inside a LSR is permitted only where the proposed logging is not just needed, but rather clearly needed to reduce risks. The NWFP’s Standards and Guidelines squarely place the burden on the Forest Service to establish that an exception to the general prohibition on logging applies. See Brong, 492 F.3d at 1120. The Forest Service in the present case has not carried that burden.
Despite the majority’s accusation to the contrary, I am well aware that it is not our role to “second-guess” the Forest Service’s approach. The Forest Service’s approval of the Five Buttes Project is given considerable deference. As the Supreme Court has pointed out in another context, however, “the principle has its limits. Deference does not mean acquiescence.” Presley v. Etowah County Comm’n, 502 U.S. 491, 508, 112 S.Ct. 820, 117 L.Ed.2d 51 (1992). Here, the Forest Service has approved a LSR treatment project that does not, in my view, comply with the NWFP’s Standards and Guidelines’s three criteria for logging old-growth trees in a LSR. The Forest Service’s conclusion to the contrary suffers from basic flaws in the agency’s reasoning — such as, for example, a failure to (1) weigh the costs alongside the benefits of the proposed action, (2) calculate the actual value of the estimated benefit of Alternative C, and (3) consider an alternative treatment plan that would not include logging inside the Davis LSR — and the agency’s approval of the Five Buttes Pro*1149ject is therefore “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
C. Will not prevent the Late-Successional Reserves from playing an effective role in the objectives for which they were established
Under the NWFP, logging in LSRs in the eastern Cascades for the purpose of reducing the risk of fire must not prevent the LSR from “playing an effective role in the objectives for which they were established.” The NWFP lays out the objectives of LSRs as follows:
[ t]he objective of Late-Successional Reserves is to protect and enhance conditions of late-successional and old-growth forest ecosystems, which serve as habitat for late-successional and old-growth related species including the northern spotted owl. These reserves are designed to maintain a functional, interacting, late-successional and old-growth forest ecosystem.
NWFP S & Gs at C-9. In the NWFP’s Record of Decision, the Forest Service explains that reserves are “designed to maintain and enhance late-successional forests as a network of existing old-growth forest ecosystems....” Record of Decision at B-4. “Until more experience and knowledge about active management to produce late-successional ecosystems is gained, sustaining late-successional ecosystems in the landscape will be best accomplished through retention of existing areas of latesuccessional forest.” Id. at B-4. And finally, “the scale of salvage and other treatments should not generally result in degeneration of currently suitable owl habitat or other late-successional conditions.” Id. at C-13.
Here, the Five Buttes Project fails to adhere to any of these guiding principles: it neither retains existing areas of latesuccessional forest nor does it assure that the Davis LSR will not be reduced from suitable to unsuitable owl habitat.
In order to serve as habitat for the northern spotted owl, the Davis LSR must provide nesting, roosting, and foraging. The Forest Service points to the fact that logged areas would “remain suitable for foraging and dispersal habitat” after treatment. This is misleading because habitat for the spotted owl is not considered “suitable” by definition unless it supports nesting, roosting, and foraging. As stated in the Five Buttes Project final EIS, NRF stands within the project “will be converted to foraging or dispersal habitat for several decades,” and, therefore, render that habitat unviable for the owl. The impact of the Five Buttes Project is compounded by its wide reach — more than 600 acres— and by the fact that the habitat will not be suitable for owls again for as many as fifty years'. The Five Buttes Project is unlike any other where a federal court in this circuit has upheld a decision by the Forest Service to allow logging in a LSR. All other such cases have involved minimal acreage, have avoided northern spotted owl habitat all together, or have been in response to a fire and in a LSR that has already burned and was, therefore, no longer suitable owl habitat. See, e.g., Siskiyou Reg’l Educ. Project v. Goodman, 2005 WL 2083011 (D.Or. July 29, 2005) (upholding logging project in a LSR after a fire where no green trees would be logged and salvage would not occur “in LSR-classified lands presently supporting late-successional habitat”), aff'd, Siskiyou Reg’l Educ. Project v. Goodman, 219 Fed.Appx. 692 (9th Cir.2007); Cascadia Wildlands Project v. Goodman, 393 F.Supp.2d 1041, 1049 (D.Or.2004) (refusing to enjoin a logging project in a LSR that followed a fire and was “confined to areas with 100% tree mortality, which no longer function as owl habitat”).
*1150The Forest Service only briefly addresses the long term degradation of the affected area. See Five Buttes Record of Decision at 19-20. This discussion, however, highlights the destruction rather than demonstrating that the Davis LSR will continue to “play an effective role” in maintaining owl habitat. The Forest Service states that it hopes to manage “60 percent of the remaining unburned area ... maintaining at least 25 percent in NRF.” By implication, the Forest Service intends to render 75 percent of the remaining unburned Davis LSR area unsuitable for NRF.
Furthermore, in the EIS, rather than address the failure to meet the Davis LSR’s objectives, the Forest Service re-characterizes the objectives of the Davis LSR, stating that: “[a] main goal within the LSR is to minimize the likelihood of an active crown fire event.” The Forest Service entirely fails to look at the long-term degradation of habitat that is expected to result from the proposed logging. Reducing risk of habitat loss from wildfire or other natural disturbances may be one strategy to achieve the main objective — to protect and enhance the conditions of LSR ecosystems — but it is not an objective in itself. Here, the Forest Service uses risk-reduction as a justification for habitat degradation rather than a strategy to prevent habitat degradation.
By unnecessarily causing long-term degradation and modification of over 600 acres of existing suitable habitat for the northern spotted owl within the Davis LSR, the Five Buttes Project will “prevent the Late-Successional Reserve! ] from playing an effective role in the objectives for which [it was] established.” Furthermore, the planned Five Buttes Project will “result in degeneration of currently suitable owl habitat” in violation of the NWFP’s Standards and Guidelines. NWFP S & Gs at C-13. The Five Butts Project is plainly inconsistent with the NWFP’s directives regarding LSRs. As a result, the Forest Service’s approval of the plan to log 618 acres of old-growth forest in the Davis LSR violates the NFMA.
III. Conclusion
“[The Northwest Forest Plan] is not an ordinary government land management strategy; instead, the history and care in its creation bespeak the massive effort that led to its birth.” Gifford Pinchot Task Force, 378 F.3d at 1068. The NWFP amended the forest plans for nineteen national forests, including the Deschutes National Forest, and it is “the culmination of an unprecedented effort in public land management.” Record of Decision at Summary.
One of the primary accomplishments of the NWFP was the creation of a system of old-growth reserves, LSRs. The NWFP allows some limited treatment of these old and irreplaceable stands, but these activities are subject to three additional requirements: they must clearly result in greater assurance of long-term maintenance of habitat; they must be clearly needed to reduce risks; and they must not prevent a LSR from playing an effective role in the objectives for which it was established. The Five Buttes Project violates each of these three Standards and Guidelines and is contrary to the clear language of the NWFP.
I would affirm the district court’s grant of summary judgment in favor of Plaintiffs on their NFMA claim and its narrowly tailored injunction. I, therefore, respectfully dissent.

. I agree, however, with the majority’s conclusion that in approving the Five Buttes Project, the Forest Service did not violate the National Environmental Policy Act. Because I believe the injunction should remain in force, I respectfully dissent.


. In Seattle Audubon Society v. Evans, the Forest Service argued that it was not required to comply with the NFMA. The district court soundly rejected that argument. 771 F.Supp. at 1086. The case is relevant here solely for the purpose of recounting the events that led up to the adoption of the NWFP in 1994.


. Northern spotted owl habitat is generally assessed for its nesting-roosting-foraging (NRF) capacity. The proposed project will eliminate the nesting and roosting capacities for 618 acres of current habitat.


. For example, the Agar Study, cited by the majority, Majority Op. at 1133, notes that the natural fire return interval varies on the Deschutes National Forest depending on the type of vegetation and elevation. Alan A. Ager, et al., Modeling Wildfire Risk to Northern Spotted Owl (Strix Occidentalis Caurina) Habitat in Central Oregon, USA, 246 Forest Ecology & Mgmt. 45, 46 (2007). According to that study, old growth ponderosa pine forests in the Deschutes have a natural fire return interval of 4-11 years, whereas higher elevation mesic mountain hemlock forests have natural fire return intervals in the range of 50-200 years. Id. Without question, humans have altered the natural fire return intervals, and a large percentage of today’s wildfires are due to human not natural causes. The Forest Service, however, makes no attempt to offer a reasoned prediction or assessment of the current likelihood of fire — natural or human caused — in the Davis LSR.


. The majority distinguishes between "the risk of a large scale loss of late-structured forest” and "the risk of a wholly devastating Davis-like fire.” Majority Op. at 1127 n. 2. The Davis fire was a fire that caused the "large scale loss of late-structured forest.” Any distinction the majority attempts to make between the risk of "a large scale loss of late-structured forest” due to a fire and the risk of "a wholly devastating Davis-like fire” is irrelevant.


. The majority suggests that because Alternative C involves cutting fewer Davis LSR trees than Alternative B, this disproves this bulldozing hypothetical. The majority is mistaken. Alternative C may cut fewer Davis LSR trees and fewer trees for commercial harvest, but Alternative C still cuts down the most trees total of the three alternatives. Alternative B reduces fuels (i.e. cuts trees) on 5,522 acres and Alternative C cuts trees on 7,798 acres (4,235 acres for "commercial harvest” and 3,563 acres for reasons other than commercial harvest). See Five Buttes Environmental Impact Statement (EIS), 49 Table 2-3, June 2007, available at https ://scholarsbank. uoregon.edu/xmlui/bitstream/handle/1794/ 706 l/Five_Buttes_Project_EIS.pdf?sequence=l = l. Furthermore, the majority misses the point. The point is that the alternatives were weighed for their relative reduction of fire risk above and beyond all other considerations. As Plaintiffs point out in their reply brief, such an approach amounts to "an assessment of the benefits without consideration of the potential costs,” and "[i]f a showing of risk reduction could satisfy the [NWFP] standard, then the standard would have no meaning....” Plaintiffs’s Reply Br. at 17.


. The Forest Service relied on a computer simulation to predict the reduction in fire risk of the three alternatives. That computer simulation itself assumes a fire. And, in looking at fire behavior, the Forest Service pre-ordains its results by hand selecting ignition points. "The ignition points were chosen in key locations, such as occupied owl home ranges ... to display potential effect[s] on fire behavior.” EISat91.